            Case 1:20-cv-03695-JGK Document 1 Filed 05/12/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NICO TRINKHAUS,

                               Plaintiff,                       Docket No. 1:20-cv-3695

        - against -                                             JURY TRIAL DEMANDED


 AFAR MEDIA LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Nico Trinkhaus (“Trinkhaus” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant AFAR Media LLC (“AFAR Media” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Kotor Bay Montenegro, owned and registered by Trinkhaus, a

professional photographer. Accordingly, Trinkhaus seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:20-cv-03695-JGK Document 1 Filed 05/12/20 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Trinkhaus is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 27 Schlieperstrabe, Berlin 13507

Germany.

       6.      Upon information and belief, AFAR Media is a limited liability company with a

place of business at 25 West 43rd Street, Suite 222, New York, New York 10036. Upon

information and belief, AFAR Media is registered with the New York State Department of

Corporations to do business in New York. At all times material hereto, AFAR Media has

operated an Instagram page at the URL: www.AFAR.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Trinkhaus photographed Kotor Bay Montenegro (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Trinkhaus is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-104-443.

       B.      Defendant’s Infringing Activities

       10.     AFAR Media ran an article on the Website entitled 8 Outdoor Adventures That

Will Change How You See Your Favorite Cities. See: https://www.afar.com/magazine/8-outdoor-

adventures-that-will-change-how-you-see-your-favorite-cities. The article featured the

Photograph. A screenshot of the Photograph on the Website is attached hereto as Exhibit B.
            Case 1:20-cv-03695-JGK Document 1 Filed 05/12/20 Page 3 of 4




          11.   AFAR Media did not license the Photograph from Plaintiff for its Website, nor

did AFAR Media have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   AFAR Media infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. AFAR Media is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by AFAR Media

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:20-cv-03695-JGK Document 1 Filed 05/12/20 Page 4 of 4




       1.      That Defendant AFAR Media be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 12, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Nico Trinkhaus
